Title: Notes on Neutral Trade, ca. 14 September 1805
From: Madison, James
To: 


          
            [ca. 14 September 1805]
          
          (31)
          The immediate effect of this new rule is to entrap all neutrals which British cruisers may have previously seized in defiance of the rules actually binding on them; and all others which can be seized before a knowledge of the new rule reaches the neutral vessels sailing under the faith of the only rule known to them: besides the vexation delays expence & frustration of mercantile expeditions resulting from the eagerness of cruizers to take the chance of prizes, where such a pretext is furnished for the arrest of neutral commerce & where they are further encouraged by the almost invariable [illegible] of the Courts, of throwing the costs on the claimants, even where compleat restitution is decreed.
          May it not be fairly asked whether a proceeding like this can be reconciled with that common justice which every virtuous nation treats others; or with that respect which every enlightened nation pays to the favorable opinion of the world? May it not be asked whether any of the other Courts in G. B. of whose uniformity & impartiality the nation so loudly boasts, would be permitted, or would permit themselves, to tread a crooked path like that which the Admy. Courts pursue; and whether all pretensions of the Admiralty Courts to the same independent justice & to the same general confidence; which are allowed to the other Tribunals, must not necessarily be blasted by such a contrast in its proceedings?
          May it not finally be asked, whether the British nation in the pride of its’ strength, and the consciousness of its rights, would as a neutral nation receive, with acqueiseicse [sic], from any belligerent nation on earth, the same treatment which she does not scruple as a belligerent nation to inflict thro’ its admiralty proceedings, on neutral nations? Let British honor answer this question; and let British Statesmen, in their wisdom reflect, that there is one other nation at least, which is equally conscious of its rights, and if less proud of its strength, is not ignorant of the sufficiency of its means for the vindication of its rights.
          But what will be ultimate effect of this new principle of admiralty jurisprudence? Clearly & compleatly the subsidiary effect of driving the colonial trade now carried on circuitously thro’ neutral ports, more especially those of the U.S. into the British ware houses; from which, after leaving all the intermediate advantages in her hands, it may find its way under her own commercial regulations, to its destined markets. By reducing the importation of each neutral nation trading directly with colonies to the amt. of its own consumption, all the supplies for other neutrals not trading directly with them, together with such as may ultimately find their way to the belligerent mother Countries, must become a monopoly in her own hands.
          It is true that the late rule in the form made public seems to be limited to cases, where the voyage with colonial produce is from a neutral port to the Mother Country of the Colony. But both the reasoning of the Judge, and the sweep of the principle take in every indirect trade which the British regulations do not now or may hereafter allow to be directly carried on. If landing the goods, and paying the
          
          Notes on Treaties Relating to Neutral Trade
          
            
            
              Treaties, to which Engd. not a party
            
            
              Treaty of Munster one important source of Conventional & [illegible] Pub Law  Between Spain & U. P. see partr. art. Jenk. Vol. i. p. 42
            
            
              Spain & France
              1659.
              Art. X-XVI
              Id. V 1. p. no
            
            
              France & Holland
              July 21. 1667.
              art. 26–30.
              Chalm. v. 1. 154.
            
            
              Emper. ChVI & PhilV
              May 1. 1725.
              art. VII.
              Azuni v. 2. p. 129
            
            
              France & Hans towns
              Sepr. 28. 1716.
              Art. VIII.
              Id. - - 129
            
            
              France. & Sweeden
              1672
              
              
                
                  
                    Dumont Tom. 7. p. 1. p.
                    166
                    Azuni v. 2. p.
                    130
                  
                  
                    Id.
                    166
                    Id.
                    130
                  
                
              
                 
            
            
              Denmark. & U. Provs
              1701
              
              
            
            
              Naples & Holland
              1752.
              
              Azuni v. 2. p. 131
            
            
              ✓ E. & Spain
              May 13. 1667.
              art. XXI-XXVI
              
            
            
              ✓ Engd. & Holland
              Deer. 1. 1674.
              art. I-V
              Chalm. vol. 1. p. 177.
            
            
                do. do.
              — 1. 1674.
              explanatory of 1667/8. & 1674.
              Id. Vol. 1. p. 189
            
            
              G B. & Spain
              Novr. 28./Decr. 9. 1713.
              inserting May 13. 1667.
              Chalm. vol. 2. 109
            
            
              ✓ G. B. & S.
              Jany. 14. 1739.
              renewing 1713 & 1667.
              Jenk. vol. 2. p. 340
            
            
              x G. B. & Russia.
              Deer. 2. 1734.
              art. II.
              Azuni. v. 2. p. 129.
            
            
               Do. to which Engd. a party
              
              
              
            
            
              Cromwell & Lew XVI.
              1655.
              ar. XV [Vs. all commerce for 4. years.]
              Jenk. v. 1. p. 83
            
            
              ✓ Cromwell & Sweeden
              1654
              Art XI
              Jenk. Vol. 1. p. 70. Chal v. 1 p. 25
            
            
              ✓  Id. wh Id.
              1656.
              art. Ill
              Id. v. 1. p. 98
            
            
              All[i]ance x/✓ Engd. with Sweeden
              Ocr 21.1661.
              Art. XI
              See Collection &. p. 17. Chalm. v. 1. p. 25 Art. IV v. 1. p. 32
            
            
              ✓ with Denmark also Ally.
              1670.
              art XVI
              do p:— Id. v. 1. p. 85.
            
            
              Engd. & Holland:
              ✓1668.
              art. I. II.
              Jenk. V 1. p. 190 & Chal. v. 1. p 163
            
            
              Engd. & Holland.
              July 21 ✓ 1667.
              art. Ill
              Chalmers v. 1. p. 153.
            
            
              Engd. & France
              ✓1677
              art. I. II-IV
              Id. V 1. p. 209.
            
            
              ✓ Engd. & UP.
              1689.
              pr. all commerce with F.
              J. v. 1. p. 292
            
            
            
              ✓ Engd. Sweeden & U.  Hollan.
              1700.
              art. XII. to consult on for prohibg. comerce with enemies of one of allies
              Jenk. v. 1. p. 315
            
            
              ✓ Engd. Denmark & U. P.
              1701.
              art. VI. referg. to Convention betwn. Eng. & Hoi. with Denm. in 1690
              Id.v. 1. p. 333
            
            
              ✓ G. B. & France
              1713
              art. XVII-XXI. explicit.
              Jenk. v. 2. p. 50. Chal. v. 1. p. 390
            
            
              ✓ G. B with Holland
              1674.
              art. I-V.
              Chalmers vol. 1. p. 177
            
            
              ✓ G. B & Spain
              1713.
              art. XXI-XXVI. renewing that of 1667.
              Jenk. v. 2. p. 101-2
            
            
              ✓ Idem & Idem.
              Deer. 3. 1715.
              art VII confirming the Above at Utrecht.
              Chal. v. 2. p. 174
            
            
              ✓ G. B & Sweeden
              Jany 21. 1720.
              art. XVIIL
              Jenk. v. 2. p. 263.
            
            
              ✓ G. B. & Spain
              June 13. 1721.
              renewing that of. 1713.
              Id.v. 2. p. 265.
            
            
              ✓ G. B. F. & Spain
              Novr. 9. 1729.
              Art 1. renewing all treaties
              Id. v. 2. p. 307. Chal. v. 2. 200
            
            
              ✓ G. B. Empr. & Holland
              Mar. 16. 173⟨1⟩;)
              renewg. all Treats
              Id. v. 2. p. 319 Id. v. 1. p. 312
            
            
              G. B. F. & U. P.
              (Aixlachapell) 1748.
              Art III renewing that of Westphal & Utrech[t] & others.
              Jenk. 2. p. 37. Chalm.v. .p.428
            
            
              acceded to by Austria. Spain. Sardinia, Modena & Genoa
            
            
              G. B. & Spain
              1750.
              Art. IX renewing those of 1713 & 1748.
              Id.v. 2. p. 412
            
            
              G B. F & Spain (Portl. acceding)
              *1763
              Art. 1. renewing Treaties of 1648. 1713. 1748.
              Jenk. vol. 3. p. 180.
            
            
              G. B. & Russia (during war
              1766.
              Art. X. pointed) to continue 20 years
              Id.V. 3. p. 228
            
            
              G. B. & F.
              †1788
              art. II renewing 1648. 1713 1748. 1763 et al.
              Id.v. 3. p. 337
            
            
              G. B. & Sp.
              1783
              art. II do. do. &c.
              Id. V. 3. p. 377
            
            
              G. B. & F.
              1786.
              art XX-XXIV. inserting those of Utrecht &c.
              Chalmr. v. 1. p. 531-2.
            
            
            
              ☞.In the Treaty of Amiens—omitted—but proposed by on [sic] the part of G. B. in the negociations at Lisle (&ca) and opposed for sundry reasons alien to the point, same as to Treaty of Amiens
            
            
              ☞.Lord Malmesbury, in urging a renewal of article as to Treaties of 1713- 48. 63. & 83. observes that those Treaties were become the law of nations, and that if they were not renewed, confusion would ensue. They were certainly become the law of Nations as much on the subject of neutral (commerce?) as any other. See negociation of Ld. M. published by the Brit: Govt.
            
            
              ✓ Treaty with Dantzic
              Ocr. 11/23. 1706.
              Art. XIV
              Chal. v. 1. p. 108
            
            
              ✓ Russia
              *1734
              
              Azuni v. 2. p. 129-30
            
            
              Russia
              July 20. 1766.
              Art. X.
              Chalm. v. 1. p. 7.
            
            
              Holland
              July 21. 1667.
              Art III. adopting that with France.
              Chalm. v. 1. 153.
            
            
              do. Breda
              Feby. 9/19. 1673/4.
              art VII. renewing the above of 1667.
              Id.V. 1. 175.
            
            
              G. B. & Denmark
              July 4. 1780.
              Explany. of 1670.
              Collect: p. 97.
            
            
              ☞ G. B. & Do:
              1669.
              Art. 16 *
              Dumont. torn. 7. part 1 p. 126. Azuni v 2. pa. 130
            
            
          
          
            
              Curious to see the progress of G. B. from the first encroacht. founded on the idea of a naturalized ship, limited to a Colony, and a direct trade therewith; not being extended even to Coastg. trade or to case of Colonl. goods intermediatly landed at another Colony—thence extended to trade with Colonies on the general principle of its being an internal trade—then, after sleeping thro’ the war of 1778, awaking with renewed strength, see orders of 1793—then again awed by at [sic] its own temerity & the shock given to neutral nations retreating under the orders of 94. & 98—then again advancing under the constructions given in practice to those orders. Sr. W. S. certainly displays great talents & much erudition; but the Englishman, if not the courtier is too often visible thro’ the robes of the Judge:
            
            
              G. B. denies to belligerents the right of a neutral trade to their Colonies whilst she exercise of the right of opening her own Colonies to neutral trade. She denies to neutral[s] the right to trade with beligant colonies on the pretext of distressing whilst the authorizing a trade supplies their wants herself by her own subjects & from her own ports
            
            
              Reasons vs expoundg. the phrase “as before the war &c” are required by the British Doctrine
            
            
              1. Such doctrine not previously know[n] not therefore referred to
            
            
              2. consistent with other passages in same authors & treaties.
            
            
              3. as they treat distinctly of contrabd. blockades—enemy/ property incon⟨ceiva⟩;ble that they should pass over this so lightly & equivocally
            
            
              4. the other exposition more obvious
            
          
         